Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group VII (i.e., claims 34 and 37-40 directed to a method of treating or preventing a cancer disease in a subject by administering an effective amount of SEQ ID NO: 13) in the reply filed on June 26, 2022, is acknowledged. Additionally, Applicant’s election of Species A (i.e., a single and specific peptide as SEQ ID NO: 13) in the reply filed on June 26, 2022, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Please note that the Examiner has expanded the election of Species A to include instant SEQ ID NO: 8.      

Status of Claims
Claims 1-18 were originally filed on March 27, 2020. 
The amendment received on August 25, 2020, canceled claims 1-18; and added new claims 19-36.  The amendment received on June 26, 2022, canceled claims 20 and 25; amended claim 34; and added new claims 37-40.
Claims 19, 21-24, and 26-40 are currently pending and claims 34 and 37-39 are under consideration as claims 19, 21-24, 26-33, and 35-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claim 40 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 26, 2022.

Priority
The present application is a continuation of US Application No. 15/735,046, filed on December 8, 2017, which claims status as a 371 (National Stage) of PCT/EP2016/066563 filed July 12, 2016, and claims priority under 119(a)-(d) to European Application No. 15176879.3 filed on July 15, 2015. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for European Application No. 15176879.3, which papers have been placed of record in the file.  Please note that the European application is in English and therefore no further action is necessary.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on April 19, 2020, is being considered by the examiner. 

Sequence Interpretation/Claim Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of “a peptide comprising an amino acid sequence shown in SEQ ID NO: 13” in claim 34 as open-ended requiring at least a 2mer of SEQ ID NO: 13 (hereinafter “the first amino acid sequence”) where the 2mer must contain the K27M mutated amino acid position and must not be the full length K27M variant amino acid sequence of human Histone H3.3.  Notably, the amino acid sequence of human Histone H3.3 is 136 amino acids in length as evidenced by UniProt Database, Accession No. P84243, 24 pages (2007) at pg. 15) (cited in the IDS received on 4/19/20).  Although, the human Histone H3.3 depicted in UniProt Accession No. P84243 is the non-K27M sequence, the only difference between the two sequences is the mutation at position 27 (See sequence comparison in the instant specification, pg. 18, SEQ ID NOs: 1 and 2).  As such, the claimed peptide encompasses peptide fragments as small as dipeptides and fragments as large as 135 amino acids in length (i.e., one amino acid less than the full length K27M variant human Histone H3.3).  Thus, the scope of claim 1 is analogous to “comprising a sequence of SEQ ID NO: 1” above with respect to the first amino acid sequence.  
Also please note that the Examiner is interpreting the scope of “an amino acid sequence having a sequence identity of at least 95% to the sequence of SEQ ID NO: 13” (hereinafter “the second amino acid sequence”) in claim 34 as open-ended requiring at least 95% identity to SEQ ID NO: 13 with any N-/C-terminal additions where the amino acid sequence must contain the K27M mutated amino acid position and must not be the full length K27M variant amino acid sequence of human Histone H3.3.  It is noted that SEQ ID NO: 13 is 27 amino acids in length.  As such, the amino acid sequence encompasses 1 amino acid difference (i.e., 95% of 27) as long as the difference is not the K27M amino acid residue. Thus, the scope of claim 1 is analogous to “comprising the sequence of SEQ ID NO: 1” above with respect to the second amino acid sequence. 
For claim 37, please note that an ordinary skilled artisan would be aware that the necessary core sequence for a K27M variant peptide to be capable of eliciting T cell-mediated immune response in a mammal that is specific for the K27M variant of human Histone H3.3, are residues 26-35 of the K27M human Histone H3.3.  Okada et al. conducted an alanine scan to determine the key immunogenic amino acid residues of the H3.3 K27M epitope (See Okada et al. U.S. Publication No. 2017/0281742 A1 published on October 5, 2017, at paragraph [0048], [0109]; Figure 8) (cited in the IDS received on 4/19/20).  Single alanine mutations (10 in total) were introduced at every amino acid residue within the H3.3.K27M decamer (10-mer) epitope (See Okada specification, paragraph [0109]).  Okada et al. then evaluated whether the substitution alters the stability of the peptide-binding to HLA-A*0201 as depicted in Fig. 8A (See Okada specification, paragraph [0109]; Figure 8A).  When the binding is diminished by the substitution compared with the natural H3.3.K27M epitope, it indicates that the substituted residue was critical for the HLA-A*0201 binding (See Okada specification, paragraph [0109]).  Moreover, Okada et al. evaluated whether the H3.3.K27M-specific TCR recognizes the altered epitopes presented on T2 cells (See Okada specification, paragraph [0109]).  Amino acid substitutions that diminish IL-2 production (which was seen with the mutant H3.3 peptide) suggest a critical amino acid for recognition by the TCR as depicted in Fig. 8B (See Okada specification, paragraph [0109]; Figure 8B).  Based on both evaluations, Okada et al. found that the amino acid at positions 1, 2, 4, 6, 7, 8, 9, and 10 are critical for the recognition (See Okada specification, paragraph [0109]).  Therefore, in light of the prior art, an ordinary skilled artisan would be well-aware that the claimed K27M variant peptide requires at least residues 26-35 of the variant human Histone H3.3 amino acid residues where the amino acid at positions 1, 2, 4, 6, 7, 8, 9, and 10 are critical.  Thus, the scope of claim 2 encompasses where the first amino acid sequence must at least contain residues 13-22 (i.e., corresponds to resides 26-35 of the variant human Histone H3.3 sequence) of SEQ ID NO: 13, and where the second amino acid sequence must not have the encompassed 1 amino acid difference located at any of the critical residues indicated by Okada.  Accordingly, the scope of claim 2 satisfies the 112(a), written description and enablement requirements. 
Also please note that the Examiner is interpreting the scope of claim 38 is the same as for claim 1.  Although, claim 3 recites that the peptide comprises the K27M mutation of human Histone H3.3, which would correlate to 100% identity (See “comprising the sequence of SEQ ID NO: 1” above) to a particular amino acid sequence.  However, the only requirement recited in claim 3 is that the peptide comprises the K27M mutation, which already is a requirement of the peptide of claim 1.  Thus, the scope of claim 3 is the same as the scope of claim 1 as further articulated in the 112(d) rejection below. 
Additionally, please note that the Examiner is interpreting the scope of claim 39(i) as closed-ended (i.e., “consisting of the amino acid sequence of SEQ ID NO: 13”) requiring 100% identity and the same length to SEQ ID NO: 13.  As such, the scope of claim 39(i) is analogous to “consisting of SEQ ID NO: 1” above.  Furthermore, please note that the Examiner is interpreting the scope of claim 39(ii) as closed-ended requiring at least 95% identity to SEQ ID NO: 13 but the at least 95% identity encompasses amino acid sequences having 1 amino acid residue at the N- or C-terminus in light of the transitional phrase “having” proceeding the sequence identity language.  However, the length of the amino acid sequence is limited by 1 additional amino acid residue in light of the “consisting of” transitional phrase.  Thus, the 1 amino acid difference encompassed by (ii) can be located within SEQ ID NO: 13 excluding at position 27 or located at the N- or C-terminus.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34 and 37-39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cancer characterized by expression of the K27M mutated variant of human Histone H3.3 by administering to a subject in need thereof an effective amount of a peptide comprising, at a minimum, the amino acid sequence of instant SEQ ID NO: 11 (i.e., residues 13-22 of instant SEQ ID NO: 13) or the amino acid sequence of XAARMSXPXXG where Xaa is any amino acid sequence (i.e., SEQ ID NO: 1 of Allis thereby corresponding to residues 10-20 of instant SEQ ID NO: 13), does not reasonably provide enablement for:
preventing any cancer by administering to a subject in need thereof an effective amount of a peptide comprising at a minimum, the amino acid sequence of instant SEQ ID NO: 11 (i.e., residues 13-22 of instant SEQ ID NO: 13), the amino acid sequence of XAARMSXPXXG where Xaa is any amino acid sequence (i.e., SEQ ID NO: 1 of Allis thereby corresponding to residues 10-20 of instant SEQ ID NO: 13), an amino acid sequence having at least 95% identity to SEQ ID NO: 13, a peptide consisting of the amino acid sequence of SEQ ID NO: 13, or a peptide consisting of an amino acid sequence having at least 95% identity to SEQ ID NO: 13; and
treating cancer not characterized by expression of the K27M mutated variant of human Histone H3.3 by administering to a subject in need thereof an effective amount of a peptide comprising, at a minimum, the amino acid sequence of instant SEQ ID NO: 11 (i.e., residues 13-22 of instant SEQ ID NO: 13) or the amino acid sequence of XAARMSXPXXG where Xaa is any amino acid sequence (i.e., SEQ ID NO: 1 of Allis thereby corresponding to residues 10-20 of instant SEQ ID NO: 13).  
Thus, the scope of the method, the scope of the cancer to be treated, and the scope of the peptide being administered are rejected as failing the enablement requirement as further articulated below. 
As a general rule, enablement must be commensurate with the scope of claim language.  MPEP 2164.08 states, "The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation'."  In re Wriqht, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)" (emphasis added).  The "make and use the full scope of the invention without undue experimentation" language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts: "A lack of enablement for the full scope of a claim, however, is a legitimate rejection."  The principle was explicitly affirmed most recently in Auto. Tech. Int'l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).  See also In re Cortriqht, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
As stated in MPEP §2164.01(a), “there are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is ‘undue’.”  These factors include, but are not limited to:
1.         The breadth of the claims;
2.         The nature of the invention;
3.         The state of the prior art;
4.         The level of skill in the art;
5.         The level of predictability in the art;
6.         The amount of direction provided by the inventor;
7.         The presence or absence of working examples;
8.         The quantity of experimentation necessary needed to make or use the invention based on the disclosure.
See In re Wands USPQ 2d 1400 (CAFC 1988).
The eight In re Wands factors are applied to Claims 34 and 37-39 as follows:

The Breadth of the Claims and The Nature of the Invention
Although addressing that the subject is suffering from cancer or at risk of suffering from cancer in claim 34 by administering an effective amount of a peptide comprising an amino acid sequence shown in SEQ ID NO: 13 or an amino acid sequence having a sequence identity of at least 95% in the sequence of SEQ ID NO: 13 where the peptide comprises the K27M mutated amino acid position and is not the full length K27M variant of human Histone H3.3, Applicants do not provide any evidence in the specification that SEQ ID NO: 13 or a fragment thereof as small as a dipeptide containing the K27M mutation can prevent any type of cancer.  It is noted that the instant specification does not define what is meant by prevention of cancer.  As such, the plain and ordinary meaning of the word is applied.  “Prevent” is defined as to stop something from happening or existing (See Merriam-Webster, “Prevent”, available online at https://www.merriam-webster.com/dictionary/prevent, 13 pages (accessed on 7/2/22) at pg. 3).  Thus, the scope of claim 34 encompasses where preventing includes 100% prevention.  Such an interpretation is supported by the claim language, which recites treating or preventing cancer.  By reciting “treating or preventing cancer”, it would follow that prevention encompasses 100% prevention of cancer.  Otherwise “prevent” and “treat” would be interchangeable and redundant.  
Additionally, the breadth of the claim exacerbates the complex nature of the subject matter to which the present claim is directed.  The claim is extremely broad due to the vast number of possible cancer types claimed.  Cancer is not a single disease, or cluster of closely related disorders.  There are hundreds of cancers, which have in common only some loss of controlled cell growth.  Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  Different cancers have different properties.  There are many cellular and molecular factors, for example more than 100 oncogenes, associated with cancer.  They can occur throughout in virtually every part of the body. Here are some assorted categories, all of which are claimed:
infiltrating breast cancer, pre-invasive breast cancer, inflammatory breast cancer, Paget's disease, metastatic breast cancer, recurrent breast cancer, appendix cancer, bile duct cancer, extrahepatic bile duct cancer, colon cancer, esophageal cancer, gallbladder cancer, gastric cancer, intestinal cancer, liver cancer, pancreatic cancer, rectal cancer, stomach cancer, adrenal cancer, bladder cancer, kidney cancer, penile cancer, prostate cancer, testicular cancer, urinary cancer, cervical cancer,  endometrial cancer, fallopian tube cancer, ovarian cancer, uterine cancer, vaginal cancer, vulvar cancer, eye cancer, head and neck cancer, jaw cancer, laryngeal cancer, pharyngeal cancer, oral cancer, nasal cavity cancer, salivary gland cancer, sinus cancer, throat cancer, thyroid cancer, tongue cancer, tonsil cancer, Hodgkin's disease, leukemia, acute lymphocytic leukemia, acute granulocytic leukemia, acute myelogenous leukemia, chronic lymphatic leukemia, chronic myelogenous leukemia, multiple myeloma, lymphoma, b-cell lymphoma, lymph node cancer, bone cancer, osteosarcoma, melanoma, skin cancer, basal cell cancer, squamous cell cancer, sarcoma, Ewing's sarcoma, Kaposi's sarcoma, brain cancer, astrocytoma, glioblastoma, glioma, pituitary gland cancer, spinal cord cancer, lung cancer, adenocarcinoma, oat cell cancer, non-small cell lung cancer, small cell lung cancer, squamous cell cancer, mesothelioma, etc.

The Specification teaches that primary brain tumors consist of a diverse group of neoplasms, derived from different cell lineages (See instant specification, pg. 2, 1st paragraph).  Pursuant to a WHO categorization, tumors of the central nervous system are classified as astrocytic, oligodendroglial, or mixed (oligoastrocytic), which are then further classified by subtypes and are graded, based on histology, from I to IV, with grade IV being the most aggressive (See instant specification, pg. 2, 1st paragraph). The instant specification also teaches that every year, 18,500 new brain tumors are diagnosed in the US, and of these tumors, 50% are gliomas where 50% of these gliomas are glioblastoma multiforme (GBM) with the dismal survival prognosis of 10-12 months (See instant specification, pg. 2, 1st paragraph).  Gliomas are heterogenous in their cellular content and can be divided into groups of astrocytomas, anablastic astrocytomas and GBM (See instant specification, pg. 2, 2nd paragraph).  Recent sequencing studies have shown that ~30% of pediatric GBM and ~80% of DIPG show K27M mutations in the H3F3A gene, a variant encoding histone H3.3 (See instant specification, pg. 2, 2nd paragraph).  As such, treatment of gliomas is difficult.  
Moreover, as depicted in Figures 1A and 1B, the 10mer harboring the point mutation at position 2 (K27M26-35 = SEQ ID NO: 11) demonstrated a necessary core sequence that a peptide is required to have in order to elicit a T cell response (See instant specification, pg. 20, 2nd paragraph; Figures 1A and 1B).  Figure 2C also demonstrates that A2.DR1 mice administered with instant SEQ ID NO: 13 resulted in suppressed or reduced tumor growth (See instant specification, pg. 20, last paragraph; Figure 2C).  As such, the instant specification only demonstrates that instant SEQ ID NO: 11 or 13 would be capable of eliciting a T-cell response necessary to treat a glioma.  However, the scope of claim 34 encompasses preventing or treating cancer irrespective of the expression of the K27M mutation.  
Furthermore, as discussed in the “Sequence Interpretation” section supra, the breadth of the claimed peptide encompasses a range of peptide fragments of instant SEQ ID NO: 27 with the only requirement being the presence of the K27M mutation and not being the full length K27M variant amino acid sequence of human Histone H3.3.  As discussed supra, the instant specification demonstrates that a 10mer sequence (i.e., instant SEQ ID NO: 11) is necessary to elicit a T-cell immune response.  However, the scope of claims 34 and 37-38 do not require this necessary core sequence.  Accordingly, claims 34 and 37-39 are unduly broad with respect to preventing any type of cancer, with respect to treating cancer not characterized by expression of the K27M mutated variant of human Histone H3.3, and with respect to the administered peptide.

The State of the Prior Art
Although the state of the art is relatively high with regard to the treatment of specific cancer types, the state of the art with regard to preventing and/or treating cancer broadly is underdeveloped.  In particular, there is no known anticancer agent that is effective against all cancer cell types; nor is there a known anticancer agent that prevents any type of cancer.  Therefore, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains (i.e., administering the peptide comprising an amino acid sequence of SEQ ID NO: 13 or an amino acid sequence having at least 95% identity to SEQ ID NO: 13 in an effective amount to a subject suffering from any type of cancer or to a healthy subject or one susceptible to in hopes of preventing cancer), then there is a lack of predictability in the art.  Moreover, it is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court has indicated that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  (See In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970)).  This is because it is not obvious from the disclosure of one species, what other species will work.  As such, the cancer prevention and treatment art involves a very high level of unpredictability.
Lowe et al. teaches that the H3K27M mutation was first identified by genomic sequencing efforts in ~30% of pediatric high-grade glioma (pHGG), arising in the midline and affecting the thalamus, the basal ganglia, and the spinal cord (See Lowe et al., Cancers 11:24 pages (2019) at pg. 3, 1st paragraph).  The K27M mutation primarily occurs in H3F3A (>70%), one of the two genes encoding H3.3, with a low frequency occurrence in H3.1 encoded by HIST1H3B or HIST1H3C, and rarely in H3.2 (See Lowe article, pg. 3, 1st paragraph).  A particularly aggressive form of these tumors arises in the brain stem or the pons is called DIPG (See Lowe article, pg. 3, 1st paragraph).  The K27M mutation is present in 80% of cases of DIPG, and these children have an expected survival rate of around 10% at 2 years following diagnosis (See Lowe article, pg. 3, 1st paragraph).  In 2016, the WHO classified K27M tumors as a distinct entity (See Lowe article, pg. 3, 1st paragraph).  The restriction of the K27M mutation to tumors arising in a certain region of the brain suggests that the K27M mutation might only provide a selective advantage for cell proliferation and transformation in a subset of cells, in a specific developmental context (See Lowe article, pg. 3, 1st paragraph).  Lowe et al. also teaches that although most studies of H3K27 mutations focus on its role in pHGG, mutations of H3K27 have also now been identified in adult cancers including acute myeloid leukemia and glioma (See Lowe article, pg. 3, 1st paragraph) (See also: “Histone H3 mutations in cancer,” Abcam, available online at https://www.abcam.com/epigenetics/histone-h3-mutations-in-cancer, 9 pages (accessed on 7/2/22) at pg. 2 2nd paragraph).  Thus, the teachings of Lowe et al. demonstrate a limited number of cancers that are associated with expression of the K27M mutation where these cancers are identified as a distinct entity.  
Therefore, the level of predictability in the art is dependent on many factors including the efficacy of a representative number of claimed peptides having varying lengths on a representative number of cancers.  Although, finding prevention for cancer and treatment of cancer broadly are important, the state of the art requires vast amounts of data, including analysis of a representative number of claimed laimed peptides having varying lengths on a representative number of cancers, producing animal models based on representative numbers, in vitro and in vivo experiments, and phase 0, I, II, III, and IV clinical trials.

The Level of Skill in the Art
Practitioners in this art (medical clinicians, pharmacists, doctors and/or pharmaceutical chemists) would presumably be highly skilled in the art for the prevention and treatment of cancer.

The Level of Predictability in the Art
The instant claimed invention is highly unpredictable.  If one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains (i.e., administering the peptide comprising an amino acid sequence of SEQ ID NO: 13 or an amino acid sequence having at least 95% identity to SEQ ID NO: 13 in an effective amount to a subject suffering from any type of cancer or to a healthy subject or one susceptible to in hopes of preventing cancer), then there is a lack of predictability in the art.  Moreover, it is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court has indicated that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  (See In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970)).  This is because it is not obvious from the disclosure of one species, what other species will work.  
In the instant case, Applicants do not demonstrate that a peptide of the claimed invention (See scope of peptide in “Sequence Interpretation” section above and referred to hereinafter as such) administered to a subject at risk of suffering from cancer or a subject suffering from a cancer that is not characterized by expression of the K27M mutated variant of human Histone H3.3 is an effective therapy.  Applicants demonstrate that transgenic mice administered instant SEQ ID NO: 13 resulted in a robust and mutation-specific IFNγ T cell response as depicted in Figure 1A (See instant specification, pg. 20, 2nd paragraph).  Applicants also demonstrate that a sequence comprising SEQ ID NO: 11 (i.e., K27M26-35) is the minimum core sequence necessary to elicit a T-cell response as depicted in Figure 1B (See instant specification, pg. 20, 2nd paragraph).  Thus, Applicants appear to rely on the assumption that by providing evidence that instant SEQ ID NO: 11 or 13 elicits a T-cell response to MHCs expressing the K27M mutation would likely prevent or treat any cancer in a subject, or where a fragment of SEQ ID NO: 13 would likely treat a cancer associated with K27M expression in a subject (See instant specification, pg. 20, 2nd to 3rd paragraph).  However, such an assumption cannot be made because there is no indication that administering a peptide of the claimed invention including fragments of SEQ ID NO: 13 except those that contain instant SEQ ID NO: 11 to subjects suffering from cancer not associated with K27M expression or at risk of developing any type of cancer would function as intended.
Additionally, as discussed in “The Breadth of the Claims and The Nature of the Invention” section, the Specification acknowledges the unpredictability in the art by discussing that K27M mutations in GBM or DIPG are difficult to treat, i.e., dismal survival prognosis (See instant specification, pg. 2, 1st to 2nd paragraph).  Moreover, the Specification teaches acknowledges the complexity of primary brain tumors, tumors of the central nervous system, and gliomas (See instant specification, pg. 2, 1st to 2nd paragraph).  
Furthermore, with specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the "general unpredictability of the field [of] ...anti-cancer treatment." In re Application of Hozumi et al, 226 USPQ 353 notes the "fact that the art of cancer chemotherapy is highly unpredictable".  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved," and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  Thus, given highly unpredictable nature of prevention and/or treatment of cancer broadly and given that the Specification fails to demonstrate any data or evidence that the claimed peptides of the claimed invention including a representative number of peptide fragments of instant SEQ ID NO: 13 prevents any type of cancer and/or treats cancer not associated with K27M expression, there would be no way of determining without undue experimentation whether the claimed peptides exhibit such a desired result.  Without more experimentation demonstrating the efficacy of a representative number of claimed peptides on a representative number of cancers, the level of unpredictability remains high.  Therefore, it is unpredictable that the claimed peptides will prevent any type of cancer and/or treat cancer not associated with K27M expression in a subject.

The Amount of Direction Provided by the Inventor and 
The Presence or Absence of Working Examples
The specification does not enable any person skilled in the art to which it pertains (i.e. administering the peptide comprising an amino acid sequence of SEQ ID NO: 13 or an amino acid sequence having at least 95% identity to SEQ ID NO: 13 in an effective amount to a subject suffering from any type of cancer or to a healthy subject or one susceptible to in hopes of preventing cancer) to make and/or use the invention commensurate in scope with the claims.  There is a lack of adequate guidance from the specification or prior art with regard to the actual prevention of any cancer and/or treatment of a cancer not associated with K27M expression by administering to a subject a peptide of the claimed invention.  Applicants fail to provide the guidance and information required to ascertain whether the claimed peptides will be effective against preventing any type of cancer and/or treating a cancer not associated with K27M expression without resorting to undue experimentation.  Applicant's limited disclosure is noted but is not sufficient to justify claiming all cancers broadly.  
Absent a reasonable a priori expectation of success for using a peptide of the claimed invention to prevent any type of cancer and/or treat a cancer not associated with K27M expression, one skilled in the art would have to extensively test many various tumor types.  Since each prospective embodiment, and indeed future embodiments as the art progresses, would have to be empirically tested, and those which initially failed tested further, an undue amount of experimentation would be required to practice the invention as it is claimed in its current scope, because the specification provides inadequate guidance to do otherwise.
The amount of direction or guidance presented in the specification is limited to demonstrating that SEQ ID NO: 11 or 13 elicits a T-cell response for MHCs expressing the K27M mutation.  The Specification does not provide any evidence for the prevention and/or treatment of any cancer.  Plus, Applicants provide no data, examples, figures, etc. demonstrating the efficacy of any ACTH derivative without at least SEQ ID NO: 11.  Moreover, as noted in “Breadth of the Claims and Nature of the Invention" and “The State of the Prior Art” Sections, cancers associated with K27M mutations result in poor prognosis and survival.  Thus, eliciting a T-cell response for MHCs expression the K27M mutation by instant SEQ ID NO: 11 or 13 is not sufficient as described in the Specification may not be indicative of valid results (i.e., 100% prevention of any type of cancer, treatment of a cancer not associated with K27M expression, and/or peptide fragments of instant SEQ ID NO: 13 that do not contain instant SEQ ID NO: 11).  In the absence of such information, a person of ordinary skill in the art would reasonably require an undue quantity of experimentation.  

The Quantity of Experimentation Necessary 
In light of the unpredictability surrounding the claimed subject matter, the undue breadth of the claimed invention’s intended use, and the lack of adequate guidance, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation.  One wishing to practice the presently claimed invention would have to produce additional data and experimentation to determine whether administering the claimed peptides prevent any type of cancer and/or treat a cancer not associated with K27M expression.
Furthermore, a person of skill in the art would require an undue quantity of experimentation even to select which of the broad array of cancers claimed in claim 34 could be prevented or treated [see “Breadth of Claims” and “The Nature of the Invention” sections] where preventing cancer encompasses all types of cancer, given the complexity and diversity of the types of cancers, as well as the lack of established benchmarks in the art known at the time of this application where cancer was prevented and/or treated by an immunogenic composition as claimed, alone or in combination with the additional agents.  Similarly, a person of skill in the art would require an undue quantity of experimentation even to select which of the broad array of peptide fragments claimed in claim 34 could be administered for the intended use.  

Conclusion of 35 U.S.C. 112(a) (Enablement) Analysis 

MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to claims 34 and 37-39, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claims 34 and 37-39 would not be enabled by the written disclosure for the prevention or treatment of cancer excluding the treatment of a cancer associated with K27M expression by administering an effective amount of a peptide comprising, at a minimum, the amino acid sequence of instant SEQ ID NO: 11 (i.e., residues 13-22 of instant SEQ ID NO: 13) or the amino acid sequence of XAARMSXPXXG where Xaa is any amino acid sequence (i.e., SEQ ID NO: 1 of Allis thereby corresponding to residues 10-20 of instant SEQ ID NO: 13).  Therefore, claims 34 and 37-39 are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art in preventing and/or treating any type of cancer excluding the treatment of cancer associated with K27M expression by administering an effective amount of peptide comprising, at a minimum, the amino acid sequence of instant SEQ ID NO: 11 (i.e., residues 13-22 of instant SEQ ID NO: 13) or the amino acid sequence of XAARMSXPXXG where Xaa is any amino acid sequence (i.e., SEQ ID NO: 1 of Allis thereby corresponding to residues 10-20 of instant SEQ ID NO: 13).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 38 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 38 is directed to where the sequence of the peptide comprises the K27M mutation of human Histone H3.3.  However, claim 38 is dependent upon claim 34, which already encompasses where the peptide comprises the K27M mutated amino acid position.  As such, the scope of claim 38 does not further limit the scope of claim 34.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Please note that the Examiner is interpreting the scope of claim 38 such that if the limitations of claim 34 are met, the limitation of claim 38 is also met in order to advance prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 34 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Allis et al. U.S. Publication No. 2014/0107039 A1 published on April 17, 2014 (cited in the IDS received on 4/19/20).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 34 and 38, with respect to a method of treating a cancer such as a glioma in a subject by administering an effective amount of a peptide comprising an amino acid sequence shown in SEQ ID NO: 13 where the peptide comprises the K27M mutated amino acid position and is not the full length K27M variant of human Histone H3.3 as recited in instant claim 34; and with respect to where the sequence of the peptide comprises the K27M mutation of human Histone H3.3 as recited in instant claim 38:
Allis et al. teaches a method for treating a cancer associated with increased histone methylation via polycomb repressive complex 2 (PRC2) complex activity in a subject by administering to the subject a therapeutically effective amount of an isolated peptide that inhibits methyltransferase activity or restores methyltransferase activity to roughly its level in counterpart normal cells (See Allis specification, paragraphs [0049]-[0051]).  The administered isolated peptides are potent peptide inhibitors of PRC2 methyltransferase activity comprising an amino acid sequence of XAARMSXPXXG (SEQ ID NO: 1) wherein X is any amino acid residue, an amino acid sequence of TXAARMSXPXXGCVK (SEQ ID NO: 41) wherein X is any amino acid residue, or an amino sequence of KQLATXAARMSXPXXGCVKK (SEQ ID NO: 44) wherein X is any amino acid residue (See Allis specification, paragraph [0006], [0014], [0020]-[0021]).  Species of each of these amino acid sequences include SEQ ID NO: 5, 42, and 45, respectively, (See Allis specification, paragraph  [0019]-[0021]; Table 2) where SEQ ID NO: 5 is 100% identical to residues 10-20 of instant SEQ ID NO: 13, SEQ ID NO: 42 is 100% identical to residues 9-23 of instant SEQ ID NO: 13, and SEQ ID NO: 45 is 100% identical to residues 5-24 of instant SEQ ID NO: 13.  As discussed in the “Sequence Interpretation” section above, Allis’s SEQ ID NOs: 5, 42, and 45 each constitute a peptide comprising an amino acid sequence shown in SEQ ID NO: 13 (i.e., a fragment comprising the K27M mutated amino acid position and is not the full length K27M variant of human histone H3.3).  
Regarding administration of an effective amount, it is noted that the instant specification defines an “effective amount” as referring to the amount which achieves a desired reaction or a desired effect alone or together with further doses (See instant specification, pg. 13, 4th paragraph).  Allis et al. defines a “therapeutically effective amount” as the dose of one or more isolated peptides that inhibits, totally or partially, the progression of the cancerous condition or alleviates at least partially, one or more symptoms of the cancerous condition (See Allis specification, paragraph [0056]).  Thus, the therapeutically effective amount administered taught by Allis et al. constitutes an effective amount as instantly claimed in claim 34.  
Regarding where the cancer disease to be treated is a cancer characterized by expression of the K27M mutated variant of human Histone H3.3, Allis et al. teaches that the missense mutation K27M in genes encoding histone H3.3 (H3F3A) and H3.1 (HIST3H1B) has been identified in exome sequencing studies of pediatric diffuse intrinsic pontine gliomas (DIPG) and glioblastoma multiforme (See Allis specification, paragraph [0008]).  The heterozygous nature of these mutations suggests that they promote gliomagenesis through a gain-of-function mechanism that is not understood (See Allis specification, paragraph [0008]).  Furthermore, in Example 1, Allis et al. teaches that the H3K27M mutation has been identified in a majority of pediatric DIPGs and occurs at a well-studied residue on the H3 N-terminal tail (See Allis specification, paragraph [0077]).  Similarly, in Example 5, Allis et al. teaches that the heterozygous and invariant nature of the lysine-to-methionine mutation at residue 27 in nearly 80% of pediatric DIPGs strongly suggests that this specific amino acid substitution imparts a unique gain-of-function to the mutant histone (See Allis specification, paragraph [0090]).  To further test the specificity of this substitution, a survey of all amino acid substitutions at H3K27 was performed using human 293T, 293 or murine PDGF-transduced glioblastoma cells where nearly all substitutions had little effect, if any, on the amounts of K27 tri-methylation, with the exception of methionine, and to a lesser extent isoleucine as depicted in Figure 5A (See Allis specification, paragraph [0090]-[0091]).  Thus, Allis et al. suggests that the cancer to be treated by administering an isolated peptide comprising SEQ ID NO: 5, 42, or 45 includes DIPG and glioblastoma, both of which are known to be characterized by expression of the K27M mutated variant of human Histone H3.3.  Therefore, the teachings of Allis et al. suggest the claim limitations as recited in instant claims 34 and 38.

	For claim 37, with respect to where the peptide is capable of eliciting a T cell-mediated immune response in a mammal that is specific for the K27M variant of human Histone H3.3:
	Allis et al. teaches that the isolated peptides are used for generating antibodies that immunospecifically-bind H3.3 and/or H3.1 containing the K27M mutation (See Allis specification, paragraph [0061]).  As such, the generated antibodies have antigenic specificity for the K27M mutation of H3.3 and H3.1 (See Allis specification, paragraph [0069]).  Thus, it would then follow that the isolated peptides of Allis et al. are capable of eliciting a T cell-mediated immune response in a mammal that is specific for the K27M variant of human Histone H3.3 as recited in instant claim 37.
	Additionally and/or alternatively, although Allis et al. teaches that the isolated peptides of Allis et al. are capable of eliciting a T cell-mediated immune response in a mammal that is specific for the K27M variant of human Histone H3.3, it is unnecessary for Allis et al. to teach this function.  Since Allis et al. teaches a K27M variant peptide thereby constituting a well-known peptide, the functional property (i.e., being capable of eliciting a T cell-mediated immune response in a mammal that is specific for the K27M variant of human Histone H3.3) of the peptide as claimed and the known peptide are necessarily the same.  The discovery of a previously unappreciated property of a prior art composition, or a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).  Thus, the claiming of a new functional property (i.e., being capable of eliciting a T cell-mediated immune response in a mammal that is specific for the K27M variant of human Histone H3.3) which is necessarily present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 4333 (CCPA 1977).  Therefore, the teachings of Allis et al. satisfy the claim limitation as recited in instant claim 37. 

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Allis et al. does not expressly teach a method of treating a cancer disease characterized by expression of K27M mutated variant of human Histone H3.3 by administering an effective amount of a peptide comprising an amino acid sequence shown in SEQ ID NO: 13 as recited in instant claim 34.  However, the teachings of Allis et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a method of treating a cancer disease characterized by expression of K27M mutated variant of human Histone H3.3 by administering an effective amount of a peptide comprising an amino acid sequence shown in SEQ ID NO: 13 as recited in instant claim 34, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Allis et al. and administer an effective amount of an isolated peptide comprising the amino acid sequence of Allis’s SEQ ID NO: 5, 42, or 45 to a subject in order to treat a cancer that is characterized by expression of K27M mutated variant of human Histone H3.3 such as DIPG or glioblastoma by eliciting a T cell-mediated immune response that is specific for the K27M variant peptide.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because DIPG and glioblastoma were known to be characterized by K27M expression such that the H3K27M mutation occurs in nearly 80% of pediatric DIPGs as taught by Allis et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the isolated peptides of SEQ ID NOs: 5, 42, or 45 of Allis et al. were used to treat cancer such as DIPG or glioblastoma in a subject where these isolated peptides constitute a peptide comprising an amino acid sequence of instant SEQ ID NO: 13.  Therefore, administering an effective amount one of these isolated peptides to a subject having DIPG or glioblastoma would support the treatment of DIPG or glioblastoma as a cancer characterized by expression of the K27M mutation by eliciting a T cell-mediated immune response that is specific for the K27M variant peptide by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/             Primary Examiner, Art Unit 1654